Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 07/25/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 1, 3-5, 8-9, 11 and 15 has /have been amended with no new matter added, claim 2 has /have been cancelled.  Accordingly, claims 1 and 3-16 are pending in the application with claim 16 previously withdrawn.  An action on the merits for claims 1 and 3-15 are as follow.  
The previous 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claims with no new matter added.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP H09 289 946 A) in view of Suzuki et al. (US 2016/0113070 A1).  
Regarding Independent Claim 1, Hata discloses a cooking apparatus comprising:
a heating plate portion (a bottom body 1, [0017], Fig 1) provided with a working coil (an induction heating coil 6, [0017], Fig 1) for induction heating (induction heating type rice cooker, Title),
a container portion provided with a space (body portion 9/ 19 provided with a space, [0018], Figs 1 and 2), in which cooking food is received, and heated by the working coil (see Fig 1), and
a lid portion (a lid body 10, [0018], Fig 1) for opening or closing the space in which the cooking food is received (see Fig 1),
wherein the heating plate portion, the container portion and the lid portion
are detachably provided (the lid 10 is …detachably connected, [0018]; body portion 9 has a structure that can be attached to and detached from the bottom body 1, [0020], Fig 1).
wherein the container portion comprises:
a housing configured to define an appearance (see a housing configured to define an appearance in Fig 1), and
a container arranged inside the housing (an inner pot 3, [0016], Figs 1 and 2) and configured to compart any space heated by the working coil and in which anything is received (see Figs 1 and 2),
wherein a flange is disposed on an upper surface of the container (a flange is disposed on an upper surface of the container in Figs 1 and 2 respectively), and
an upper surface of the housing is disposed to have a predetermined area (an upper surface of the housing is disposed to have a predetermined area in Figs 1 and 2 respectively),
the flange and the upper surface of the housing are separately extended
to a same height (see Fig 2), and
the lid portion is in contact with the flange and is in contact with the upper surface of the housing at the same height (Note: clearly, the lid portion in Fig 1 can be in contact with the flange and can be in contact with the upper surface of the housing at the same height as shown in Fig 2, since Fig 2 is only a body portion of another form, [0037]).
Hata discloses the invention substantially as claimed and as discussed above; except, the heating plate portion (“heating plate portion”, taught by Hata already) provided with an inverter and a working coil (“working coil”, taught by Hata already) for induction heating.
Suzuki et al. teach an induction cooking apparatus (induction-heating cooker, Title) comprising a heating plate portion (20 has a box-shape metallic main body outer frame 21, [0058], Fig 1) provided with an inverter and a working coil for induction heating (“provided with a working coil for induction heating”, taught by Hata already).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Hata with Suzuki et al.’s further teaching of the heating plate portion (“heating plate portion”, taught by Hata already) provided with an inverter and a working coil for induction heating (“provided with a working coil for induction heating”, taught by Hata already); because Suzuki et al. teach, in Para. [0078] that providing an excellent control circuit to generate high-frequency current to be supplied to the heating coil 24 during normal operation.
Regarding Claims 3-8, Hata in view of Suzuki et al.  teach the invention as claimed and as discussed above, and Hata further teaches:
Claim 3, wherein the housing is not heated by the working coil (the housing with a vacuum chamber 13, [0021], Fig 1) and the container is heated by the working coil (inner pot container 2 is heated by induction heating coil 6, Fig 1).
Claim 4, wherein the container is made of a material that is heated by electromagnetic waves generated by the working coil (the inner pot 3 is formed by forming a clad material- aluminum, [0022]; by an electromagnetic induction action, [0023]) to supply heat to the cooking food received therein.
Claim 5, wherein the container portion is provided with a recess into which the heating plate portion is partially inserted and fixed (an annular engaging protrusion 11 ... annular engaging recess 4 formed in the bottom body 1, [0020], Fig 1).
Claim 6, wherein the recess is formed in the housing to be recessed towards the container (recess 4 is formed in the housing to be recessed towards the container 3, Fig 1).
Claim 7, wherein the working coil is arranged on a sectional surface below the recess (working coil 6 is arranged on a sectional surface below the recess 4, Fig 1).
Claim 8, wherein the working coil is arranged to fully surround the sectional surface where a lower surface of the container is arranged (working coil 6 is arranged to fully surround the sectional surface of the portion where the lower surface of the container 3 is arranged, Fig 1).
Regarding Claim 15, Hata in view of Suzuki et al. teach the invention as claimed and as discussed above; except claim 15. 
Suzuki et al. further teach Claim 15, wherein the heating plate portion (20 has a box-shape metallic main body outer frame 21, [0058], Fig 1) comprises an insulating plate provided at an upper portion of the heating plate portion, and the insulating plate is made of a glass or ceramic material  (a crystalized ceramic-made top plate 23 disposed in the upper part of the main body outer frame 21, [0058], Fig 1) to insulate the inside of the heating plate portion from outside of the heating plate portion (see Fig 1).

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP H09 289 946 A) in view of Suzuki et al. (US 2016/0113070 A1) as applied to claim 1, further in view of Yaman et al. (US 2014/0332523 A1).  
Regarding Claim 9, Hata in view of Suzuki et al. teach the invention as claimed and as discussed above; except claim 9.  
Yaman et al. further teach: Claim 9, wherein the heating plate portion (an induction heating cooker K, [0030], Fig 1; Note: “the heating plate portion” taught by Hata already) is provided with transmission coil (induction coil B, [0030], Fig 1) for wirelessly transmitting a power (being operated wirelessly, [0030]), and container portion (kitchen appliance 1, {0030], Fig 1) is provided with a reception coil (receiver coil 7, 107, [0032], Fig 1) for wirelessly receiving any power.
Regarding Claim 10, Hata in view of Suzuki et al. and Yaman et al. teach the invention as claimed and as discussed above, Hata further teaches wherein the container portion (body portion 9, [0018], Fig 1) is provided with a temperature sensor (temperature detected by the side sensor 8, [0023], Fig 1) for measuring a temperature, 
Hata in view of Suzuki et al. and Yaman et al. teach the invention as claimed and as discussed above; except the power received by the reception coil is supplied to the temperature sensor.  Yaman et al. further teach a power received by a reception coil (receiver coil 7, 107, [0032], Fig 1) is supplied to a sensor (the power control circuitry 4 supplies… controlling the infrared sensor, [0051], Fig 1).
Regarding Claim 11, Hata in view of Suzuki et al. and Yaman et al. teach the invention as claimed and as discussed above; except claim 11.
Yaman et al. further teach Claim 11, wherein the container portion (kitchen appliance 1, [0030], Fig 1, note “the container portion” taught by Hata already) is provided with a display module (a programmable microcontroller 2, electronic circuit 3 that provides the microcontroller 2 to control the communication means, user interface and sensors, Abstract; the microcontroller deactivates components like… display, [0011]) configured to display a temperature measured by the temperature sensor (“a temperature measured by the temperature sensor” taught by Hata already, clearly the display module can display a temperature measured by the temperature sensor as claimed, because Hata discloses “the detected temperature data is transmitted to the control device 7” in [0021]), and the power received by the reception coil is supplied to the display module (receiver coil 7, 107 supplied to the microcontroller 2, Fig 1).
Regarding Claim 12, Hata in view of Suzuki et al. and Yaman et al. teach the invention as claimed and as discussed above, Hata further teaches wherein the container portion is provided with a heater (heater 16, [0021], Fig 1) for heating a side space in which cooking food is received (see Fig 1), and the power received by the reception coil is supplied to the heater. Hata in view of Suzuki et al. and Yaman et al. teach the invention as claimed and as discussed above; except and the power received by the reception coil is supplied to the heater.  Yaman et al. further teach a power received by a reception coil (receiver coil 7, 107, [0032], Fig 1) is supplied to a heater (high power receiver coil 12…for operating members M that draw high current like heater, [0052], Fig 1).
Regarding Claim 13, Hata in view of Suzuki et al. and Yaman et al. teach the invention as claimed and as discussed above, and further teach wherein the transmission coil (induction coil B is controlled by power source unit U, [0030], Fig 1, taught by Suzuki et al.) is controlled separately from the working coil (an induction heating coil 6 is controlled by control device 7, [0017], Fig 1, taught by Hata. It appears the transmission coil can be controlled separately from the working coil as claimed).
Regarding Claim 14, Hata in view of Suzuki et al. and Yaman et al. teach the invention as claimed and as discussed above; except claim 14.  Yaman et al. further teach: Claim 14, wherein the transmission coil (induction coil B, [0030], Fig 1, taught by Suzuki et al.) is arranged outside the working coil (an induction heating coil 6 is controlled by control device 7, [0017], Fig 1, taught by Hata) such that the transmission coil is not used to heat the container (It appears the transmission coil can be arranged outside the working coil as claimed).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Hata in view of Suzuki et al. with Yaman et al.’s further teaching of Claim 9, the heating portion (“the heating portion” taught by Hata already) is provided with a transmission coil for wirelessly transmitting a power, and the container portion (“the container portion” taught by Hata already) is provided with a reception coil for wirelessly receiving a power; Claim 10, wherein the container portion is provided with a temperature sensor for measuring a temperature, and the power received by the reception coil is supplied to the temperature sensor; Claim 11, wherein the container portion (“the container portion” taught by Hata already) is provided with a display module configured to display a temperature measured by the temperature sensor (“a temperature measured by the temperature sensor” taught by Hata already), and the power received by the reception coil is supplied to the display module; Claim 12, wherein the container portion is provided with a heater for heating a side space in which cooking food is received, and the power received by the reception coil is supplied to the heater; Claim 13, wherein the transmission coil is controlled separately from the working coil; Claim 14,  wherein the transmission coil is arranged outside the working coil such that the transmission coil is not used to heat the container; because Yaman et al. teach, in Para. [0006] that providing a kitchen appliance is operated with excellent wirelessly system on the induction heating cooker and of which the electronic circuits are prevented from being affected by the voltage changes.
Response to Arguments
Applicant’s arguments filed 07/25/2022 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761